ORDER
PER CURIAM.
Miller & Co, LLC filed a petition against out-of-state defendant Asmayda Furniture Group, LLC for breach of contract and fraudulent misrepresentation stemming from the purchase of custom furniture. On Asmayda’s motion, the trial court dismissed the petition for lack of personal jurisdiction. We find no error of law and affirm.
An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).